PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/484,391
Filing Date: 11 Apr 2017
Appellant(s): Boday et al.



__________________
Matthew J. Bussan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 06/04/2020 from which the appeal is taken have been modified by withdrawal of the rejection under 35 U.S.C. 112, second paragraph.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION” of which there are none.    

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of Claims 22-23 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based upon Appellant’s remarks in the Appeal Brief.   
With the withdrawal of the rejection of Claims 22-23 under 35 U.S.C. 112 (pre-AIA ),second paragraph, the remaining rejections include that of: I) Claims 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; II) Claims 12-17 rejected under pre-AIA  35 U.S.C. 103(a), and III) Claims 22-23 rejected under pre-AIA  35 U.S.C. 103(a). 

(2) Response to Argument
Before addressing the rejections in the Appeal Brief, Appellant’s provide a summary of claimed subject matter in § (iii).  Appellant’s numbering is adopted where possible.  
Comments regarding (iii) Summary of Claimed Subject Matter 
Appellant states that “as defined in both independent claims 12 and 13, the present invention is directed to an apparatus (assembly) that includes a thermal interface material with an integrated thermally conductive release layer, i.e., an unsaturated monomer of a thermal interface material formulation reacts with an organosilane-coated surface of a modified release layer by reacting with the organosilane though polymerization.”  Appellant further discuss Fig. 4 indicating in the Brief support from ¶ 0057 of the specification as filed (¶ 0059 of the U.S. Patent Application Publication 2017/0221791 (hereinafter “Pub”).  Also Appellant’s discuss the burn-in operation from ¶s 0003, 0013 and 0062 of the specification (¶s 0005, 0015, and 0064). For clarification the pending claims do NOT include COVALENT in any form, and burn-in is only recited in Claims 22-23.  
Also on page 7 of the Brief, Appellant states that “as defined in both independent claims 12 and 13, the assembly further includes a thermal interface material sheet (also referred to in the claims as "the TIM sheet") stacked atop the above-referenced "thermal interface material with an integrated thermally conductive release layer".  To clarify Claims 12-13 do NOT state anywhere “stacked atop”.  The only statement of an order of the three elements of Claims 12-13 of: i) thermal interface material sheet (“TIM Sheet”), ii) modified release layer, and iii) thermal interface material is that the latter is formed by curing a thermal interface material formulation comprising an unsaturated monomer interposed between the organosilane-coated surface of the modified release layer and the TIM Sheet.  Furthermore Appellant indicates in discussing Claims 12-13 that the thermal interface material sheet element of the claims is not shown in the drawings.  
(1) Appellant’s Argument from Appeal Brief   
(iv A) Argument  
Issue: Whether claims 22 and 23 comply with the written description requirement of 35 U.S.C. §112(a)? 
Claims 22 and 23 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Dependent claims 22 and 23  
Claims 22 and 23 (which respectively depend from independent claims 12 and 13) each place the assembly within the environment of a burn-in fixture.  More particularly, claim 22 and claim 23 each recite, "wherein the TIM sheet is permanently attached via adhesive to a heatsink of a burn-in fixture, and wherein the integrated thermally conductive release layer temporarily contacts an electronic component received in a burn-in socket of the burn-in fixture."  Contrary to the position of the Examiner, the Application complies with the written description requirement with regard to the subject matter of claims 22 and 23.  The Application specifically describes use of the invention within the environment of a burn-in fixture (as well as TIM applications beyond burn-in applications).  See, for example, the discussion of the exemplary burn-in fixture 400 illustrated in FIG. 4 that incorporates a TIM 402 (i.e., "a thermal interface material with an integrated thermally conductive release layer") at ¶s 0057-0062.  For example, the subject matter in claims 22 and 23 finds support at ¶s 0057, 0058, and 0060, in conjunction with ¶s 0043 and 0056.  As described at ¶ 0057, the TIM 402 is permanently attached to a heat sink 408 via adhesive and, as described at ¶s 0043 and 0056, a conventional TIM sheet may be incorporated in the assembly by interposing the 
(2A) Response to Argument
Appellant’s argument appears to be the descriptions in the specification as filed at ¶s 0043 and 0056 and 0057-0062 with Fig. 4 support for the recitation of Claims 22 and 23, of “... wherein the TIM sheet is permanently attached via adhesive to a heatsink of a burn-in fixture, and wherein the integrated thermally conductive release layer temporarily contacts an electronic component received in a burn-in socket of the burn-in fixture. . .” that was rejected under 35 U.S.C. 112, first paragraph in the rejection of the Final Office Action of 06/04/2020 (hereinafter “FOA”) at §s 5-6 thereof.  However as noted in such rejection of the FOA, the descriptions never describe the TIM sheet as permanently attached via adhesive to a heat sink.  Appellant argues a description of the use of the invention within the environment of a burn-in fixture (as well as TIM First, the ¶s 0057-0062 dealing with burn-in are centered around Fig. 4, and Appellant admits in the Brief in discussing Claims 12-13 at pages 7 and 10 that a TIM Sheet is not shown in the drawings.  Claims 12-13 are the independent claims from which Claims 22-23, respectfully, depend.  Second, ¶ 0057 specifically states that “FIG. 4 is a block diagram illustrating an exemplary burn-in fixture 400 that incorporates a thermal interface material (TIM) 402 with a thermally conductive integrated release layer 404 in accordance with some embodiments of the present invention.  The TIM 402 is comprised of a TIM layer 406 that is covalently attached to the release layer 404. This covalent attachment may be achieved by employing the methods described above with reference to FIGS. 1-3. Typically, the TIM 402 is permanently attached to a heat sink 408 via adhesive. This combined structure is referred to in ¶ 0057 as the heat sink/TIM assembly 410.  None of Figs 1-3 show a TIM sheet.  Third, ¶s 0043 and 0056 describe an optional arrangement where the TIM formulation may be interposed (i.e. “TIM sandwich” style) between a conventional TIM, such as "Graphite/Resin High Thermal Conductive Sheet" or "BN/Resin High Thermally Conductive Sheet" and the modified vinyl or amine functionalized aluminum foil release layer.  However ¶s 0043 and 0056 do not describe any adhesive applied for such optional arrangements.  Also ¶ 0057 describes for a burn-in use that the adhesive permanently attaches TIM 402, the thermal interface material, at the 406 TIM layer portion where the thermal interface material is cured from cured methyl methacrylate or cured epoxy resin (from ¶s 0042 TIM sheet, as TIM 402 of Fig. 4 to the heat sink 408.  Therefore, as concluded in the FOA at § 6 in accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the aforementioned recitation sufficient to show the appellant was in possession of the claimed genus other than the afore-described for a thermal interface material 402 at the TIM layer, which is not a part of the TIM sheet, with adhesive for permanent attachment to a heat sink of the integrated thermally conductive release layer with modified release layer.  
(iv B) Argument 
Issue: Whether claims 12-17 are unpatentable under 35 U.S.C. §103 over Zhong in view of Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, and Abadi?  
Claims 12-17 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 2007/0241303 “Zhong” in view of U.S. 5,741,579 “Nishizawa”, evidenced by CAS Registry Number: 2530-83-8, “RN”, and evidenced by U.S. Patent 20130131244 “Dickens”, and further in view of WO/2011/078010, Uesugi as U.S. 2012/0256224 “Hatanaka”, and further in view ofJP2005-197609, English machine translation, “Ishikawa” and further in view of U.S. 2004/0062873 “Jung”, and further in view of the article entitled "Numerical Modeling of the Performance of Thermal Interface Materials in the Form of Paste-Coated Sheets", “Abadi”. 
Appellant argues that for independent claims 12 and 13 the cited art (Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, and Abadi), alone and in stacked atop a thermal interface material with an integrated thermally conductive release layer.  Appellant submits that in rejecting claims 12-17, the rejection states the following: 
m. Zhong as modified teaching a two layer thermally conductive material and a multilayered thermally conductive laminate in the form of free-standing films and sheets and with a blend of a polymer matrix and spherical boron nitride agglomerates having an average aspect ratio of less than 2 as a filler, wherein the polymer matrix is selected from a polyol-ester, an organo-siloxane, a curable material selected from the group consisting of polydimethylsiloxane, epoxies and combinations thereof does not expressly disclose the a 2-layer or multilayered laminate with a TIM sheet with graphite and resin. (Final Office Action dated June 4, 2020, page 13, item m.) (Underlined emphasis added.)  
Appellant respectfully disagrees with the Examiner's conclusory statement underlined in the quote above.  Granted, Zhong discloses multilayered structures, such as "a 3-layered structure" at ¶ 0046 in which a B-stage curable composition is interposed between two substrate surfaces ( one substrate, such as a chip die, and another substrate, such as a circuit board or another chip die); a "Thermally Conductive Foil" at ¶ 0087 in which the composition is used as a thermally conductive foil with a backing or removable liner; and a "Pressure Sensitive Adhesive or Film" at ¶s 0088-0093 in which a pressure sensitive thermally conductive material is formed by coating 
"Given that Zhong can have two layers or be a multilayered laminate of thermally conductive material with the matrix including polyol ester, the position of the Office is that the graphite with polyol-ester based carbon black paste polymer or resin sheet of Abadi can be combined as sheets in the laminate of Zhong both having a similar purpose of thermal interface sheets with a matrix having polyol ester" 
purportedly justifying combining modified Zhong with the alleged teachings of Abadi relating to thermal-paste-coated sheets.  
Appellant argues viewed from another perspective, Zhong's thermally conductive composition (which, according to the disclosure of Zhong at ¶ 0065, contains spherical boron nitride and may contain other fillers that include carbon fibers such as graphite is interposed and cured between Zhong's thermally conductive composition (i.e., TIM sheet) and a modified release layer.  That is, "modified Zhong" fails to disclose or reasonably suggest a thermal interface material formulation interposed and cured between a modified release layer and a TIM sheet selected from the group consisting of a thermal conductive sheet containing graphite and resin and a thermally conductive sheet containing boron nitride and resin - as required by each of claim 12 and 13.  And, as discussed in the immediately preceding paragraph, the Examiner's justification for combining "modified Zhong" and Abadi is faulty.  Simply put, the cited art, alone and in combination, fails to disclose or reasonably suggest the claimed TIM sheet (i.e., a TIM sheet selected from the group consisting of a thermal conductive sheet containing graphite and resin and a thermally conductive sheet containing boron nitride and resin) within the context of an assembly as set forth in claims 12 and 13. 
Therefore, Appellant respectfully submits that the cited art (i.e., Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, and Abadi), alone and in combination, fails to disclose or suggest the invention as recited in claims 12-17, and requests reversal of the rejection thereof under 35 U.S.C. §103.
(2B) Response to Argument
In addition to the responses at §s 12, 14 and 16 in the FOA, Appellant has not addressed the fact that the pending claims do NOT claim either “a TIM sheet stacked atop a thermal interface material” (emphasis added) as discussed in § 12 or “a free-standing film”.  Appellant’s assertions that §m in the FOA is a conclusory statement does not address the disclosures of Zhong presented before § m for the conclusions of §m.  
Further, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which appellant relies (i.e., a TIM sheet stacked atop a thermal interface material” or “a free-standing film”) are not recited in any of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, Appellant acknowledges that Zhong discloses: i) multilayered structures, such as "a 3-layered structure" at ¶ 0046 in which a B-stage curable composition is interposed between two substrate surfaces (one substrate, such as a chip die, and another substrate, such as a circuit board or another chip die); ii) a "Thermally Conductive Foil" at ¶ 0087 in which the composition is used as a thermally conductive foil with a backing or removable liner; and a "Pressure Sensitive Adhesive or Film" at ¶s 0088-0093 in which a pressure sensitive thermally conductive material is formed by coating the composition containing the spherical boron nitride filler and resin onto a releasable surface and dried or cured to form a stable material (e.g., in one embodiment set forth at ¶ 0089, the thermally conductive material is configured as a film or sheet 
Further in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which appellant relies (i.e., “a free-standing film”) are not recited in any of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Without providing any reasoning for the above conclusion, Appellant continues that such a misguided interpretation is a basis for the examiner’s follow on statement at §n of the FOA”.  Appellant adds that viewed from another perspective, Zhong's thermally conductive composition (which, according to the disclosure of Zhong at ¶ 0065, contains spherical boron nitride and may contain other fillers that include carbon fibers such as graphite fibers) may be construed as providing the claimed TIM sheet.  Appellant asserts that however, "modified Zhong" (i.e., Zhong in view of Nishizawa 
In response, modified Zhong does disclose or reasonably suggest a thermal interface material formulation interposed and cured between a modified release layer and a TIM sheet selected from the group consisting of a thermal conductive sheet containing graphite and resin and a thermally conductive sheet containing boron nitride and resin - as required by each of claim 12 and 13.  As noted in the FOA, Zhong discloses in the title and ¶s 0008-0009, 0029, 0075 and 0089-0091 a method for preparing a thermally conductive composition comprising a blend of a polymer matrix and spherical boron nitride agglomerates bound together with a binder as a filler in an amount to provide thermal conductivity for use as a thermal interface material in the form of a paste, grease, an adhesive, a gel, a phase change material, a pad, a tape, a 
From these disclosures, one skilled in the art can have a multi-layered laminate of the cured thermally conductive composition, like a thermal interface material of the 
Appellant’s argument that the justification for combining "modified Zhong" and Abadi is faulty based upon some alleged rationale in the preceding paragraph of the Appeal Brief is conclusory because there isn’t any supporting rationale in a preceding paragraph.  The only mention of Abadi in the preceding paragraph is from the FOA that the graphite with polyol-ester based carbon black paste polymer or resin sheet of Abadi 
Further for the modified release layer, like aluminum, the disclosures and combinations of the Nishizawa, Hatanaka, Ishikawa, and Jung are relied upon as in the FOA.  
Therefore the cited art (i.e., Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, and Abadi), in combination, discloses or suggests and renders obvious the invention as claimed in claims 12-17.  
(iv C) Argument
Issue: Whether claims 22 and 23 are unpatentable under 35 U.S.C. §103 over Zhong in view of Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, Abadi, and Dean?  
Claims 22 and 23 stand rejected under 35 U.S.C. §103 as being unpatentable over Zhong in view of Nishizawa, evidenced by RN, and evidenced by Dickens, and further in view of Hatanaka, further in view of Ishikawa, further in view of Jung, further in view of Abadi, and further in view of the article entitled "Characterization of a Thermal Interface Material for Burn-in Application", Nancy F. Dean and Anurag Gupta, The Seventh Intersociety Conference on Thermal and Thermomechanical Phenomena in Electronic Systems (Cat. No. 00CH37069), Las Vegas, NV, USA 2000, pp. 36-41, doi: 10.1109/ITHERM.2000.866805, (hereinafter "Dean").  
Appellant argues that the cited art references (Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, Abadi, and Dean), alone and in combination, fails to disclose or reasonably suggest the invention as set forth in dependent claims 22 and 23.  .  
(2C) Response to Argument  
	As set forth in § (2B) Response to Argument there is no deficiency in the teachings and suggestions of Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, Abadi, in regards to the obviousness of Claims 12-17.  
(iv C II) Argument	
Appellant further argues that the cited art, alone and in combination, fails to disclose or reasonably suggest the assembly set forth in independent claims 12 and 13 within the context of a burn-in fixture application as set forth in claims 22 and 23. In this regard, Appellant respectfully points out that the alleged teachings of Abadi relating to thermal-paste-coated sheets are not applicable to a burn-in fixture application, which requires the assembly set forth in independent claims 12 and 13 to be a self-supporting structure.  In a burn-in fixture application, one skilled in the art would not have looked to Abadi's teachings regarding its thermal-paste-coated sheet.   

(2C II) Response to Argument  
	In response Appellant’s argument that the alleged teachings of Abadi relating to thermal-paste-coated sheets are not applicable to a burn-in fixture application, which requires the assembly set forth in independent claims 12 and 13 to be a self-supporting structure, such argument is flawed for at least two reasons.  First, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the Appellant regarding Abadi’s thermal-paste-coated sheets not being applicable to a burn-in fixture application must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  Second, even though Abadi does not mention “burn-in” fixture application, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Abadi shows the TIM with paste in Fig. 1 where the bottom layer of paste appears to be self-supporting.  Also Abadi never teaches away from the thermal paste coated sheet as applicable to burn-in applications.  
 a self-supporting structure) is not recited in any of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The combination of Dean with Zhong, Nishizawa, RN, Dickens, Hatanaka, Ishikawa, Jung, Abadi references renders obvious Claims 22-23.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

Conferees: 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.